Goldstein and Florio, JJ.,
dissent, and vote to affirm the order appealed from, with the following memorandum: We respectfully disagree with our colleagues and vote to affirm the order of the Supreme Court which granted those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ón December 19, 1992, at about 5:00 a.m., Gus Gooen arrived at the barbershop where he worked. Upon opening the shop, he discovered that a burglary had occurred sometime between the time he locked up at 7:00 p.m. the past evening and that morning. He promptly called the police. At about *8525:20 a.m., New York City Police Officer Garry McKenna, together with his partner Officer Castro, arrived to take a report of that past burglary. According to Officer McKenna, Mr. Gooen stated that "a black bag with brown handles” (emphasis added), which contained grooming devices, was missing from the shop. Mr. Gooen did not observe anyone burglarizing the shop nor could he or anyone else give the officers any description of the perpetrator or perpetrators.
The officers then left in their patrol car at about 5:45 a.m. to go to their next assignment and were turning onto 41st Avenue when Officer McKenna spotted the defendant. Officer McKenna also admitted that at that time they were not then canvassing the area in connection with this burglary. As he completed his turn, Officer McKenna stopped the car because he saw the defendant carrying rro large black sports bag” (emphasis added). Through his rearview mirror, Officer Mc-Kenna observed the defendant look at them and then make a U-turn and walk down a different street, out of the officer’s sight. Officer McKenna also made a U-turn and went down the same street as the defendant.
Officer McKenna pulled up next to the defendant, who stopped and dropped the bag on the sidewalk next to himself. Officer McKenna exited the patrol car and immediately questioned the defendant about the bag and was told by the defendant that he was a barber.
Officer McKenna demanded that the defendant open the bag, and the defendant complied. Thereupon, Officer McKenna looked inside the bag and discovered inside a small black bag with brown handles which turned out to be the stolen bag.
There is no doubt in our mind that the factual situation presented immediately prior to Officer McKenna’s questioning of the defendant did not present facts sufficient to give rise to a founded suspicion that there was criminal activity afoot. There was no description given of the perpetrator or perpetrators. Moreover, the bag held by the defendant—a large black sports bag—bore no resemblance whatsoever to the bag described by the complainant—a black bag with brown handles containing grooming articles.
Additionally, at no time did the defendant take any action that could be described as running and/or fleeing from the officers or that was in any way inconsistent with a citizen not sure of his way. Finally, the break-in could have occurred at any time between 5:00 a.m. and the time the shop was closed the previous evening. There was simply no basis to assume *853that the perpetrator was still in the area. Under these circumstances, Officer McKenna was only permitted to ask such questions as would be properly permitted under the first and most restrictive level of questioning (see, People v Hollman, 79 NY2d 181).
Officer McKenna’s question regarding the bag was of a pointed and threatening type rather than a simple request for information. The officer’s inquiry clearly focused "on the possible criminality of the person approached” immediately elevating the encounter to the level of a common-law inquiry which "must be supported by founded suspicion that criminality is afoot” (People v Hollman, supra, at 191).
In our view, the facts in this case did not give rise to a founded suspicion of criminality, nor was there anything unusual about the sports bag itself to support the common-law inquiry which took place herein (People v Hollman, supra; cf., People v Moore, 47 NY2d 911 [defendant observed carrying a pillowcase through which a television set was visible]).
Accordingly, we would affirm the order appealed from, granting those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.